Citation Nr: 1143969	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for enlarged right testicle and right epididymis.

2.  Entitlement to non-service-connected (NSC) disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975 and from December 1978 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision and decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's claim of service connection for an enlarged right testicle and right epididymis and denied entitlement to NSC disability pension benefits.  The claims file has since been transferred to the RO in Wilmington, Delaware for further handling.

A timely Notice of Disagreement as to both issues was received by VA in August 2006.  Insofar as the Veteran's request to reopen his service connection claim for his claimed right testicle disorder, a Statement of the Case, which continued to decline to reopen the Veteran's claim, was mailed to the Veteran in September 2008.  Subsequently, the Veteran perfected his appeal as to that issue in a substantive appeal received by VA in September 2008.

The issues of entitlement to service connection for an enlarged right testicle and right epididymis and entitlement to NSC disability pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision reopened but denied the Veteran's claim for service connection for an enlarged right testicle and right epididymis; notice of that decision was mailed to the Veteran on August 29, 2005; and the Veteran did not subsequently perfect an appeal of the August 2005 decision.

2.  The Board received the Veteran's current request to reopen his claim of service connection for an enlarged right testicle and right epididymis in October 2005.

3.  The evidence associated with the claims file since the RO's August 2005 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for an enlarged right testicle and right epididymis, and moreover raise reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's August 2005 rating decision is new and material, and service connection for an enlarged right testicle and right epididymis are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen his claim of service connection for an enlarged right testicle and epididymis, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable action taken below with regard to the Veteran's request to reopen her claims, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

The Veteran's original claim for service connection for a right testicle disorder was received by VA in July 1978 and denied in an August 1978 rating decision.  Since that time, the Veteran has filed multiple requests to reopen his service connection claim.  His most recent such request, excluding the claim giving rise to this appeal, was received by VA in April 2005.  In an August 2005 rating decision, the RO determined that new and material evidence had been received, but held that the evidence before it did not show that the Veteran's right testicle disorder was either incurred in or aggravated by his active duty service.  The Veteran did not subsequently appeal the August 2005 rating decision, and hence, the August 2005 rating decision is final under 38 U.S.C.A. § 7105(c).

In October 2005, the Veteran filed a renewed request to reopen his claim of service connection for a right testicle disorder.  In a July 2006 rating decision, the RO determined that newly received evidence in support of the Veteran's request was not new and material because it did not relate to the issue of whether the Veteran's right testicle condition was related in any way to his active duty service.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the RO's August 2005 rating decision, the evidence in the claims file consisted only of the Veteran's claims submissions, VA treatment records from May 1978, and an April 2005 private report from Wilmington Pain and Rehabilitation Center.  Subsequent to the Veteran's October 2005 request to reopen his claim, VA has obtained and associated with the claims file various private treatment records which include the Veteran's claims submissions, service treatment records, and a July 2006 private referral note from Dr. Z.P. of Family Health of Delaware.

The Veteran's service treatment records indicate that the Veteran had a right testicle condition that may have pre-dated his latter period of active duty service from December 1978 to January 1979, and moreover, raise the possibility that his disorder was aggravated during that period of service.  Dr. Z.P.'s July 2006 note indicates that the Veteran was referred to a private urologist, "Dr. Valarosi", for treatment of ongoing right testicle pain and swelling.  The Veteran was also afforded a VA examination in April 2006, at which time an objective examination revealed right testicle tenderness and a diagnosis of right testicle epididymitis.  The examination report, however, does not express an opinion as to the etiology of the diagnosed right testicle epididymitis.

Overall, the current evidentiary record appears to raise the possibility that his right testicle epididymitis may have been aggravated or incurred during his active duty service and has been manifested by chronic symptoms since that time.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for an enlarged right testicle and right epididymis is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for an enlarged right testicle and right epididymis is reopened.


REMAND

In October 2005, the Veteran filed a claim of entitlement to non-service-connected (NSC) disability pension benefits.  That claim was denied by the RO in a July 2006 decision letter which accompanied the RO's July 2006 rating decision.  In August 2006, the Veteran filed a timely Notice of Disagreement.  Notwithstanding the Veteran's timely appeal as to the RO's denial of NSC disability pension benefits, the RO has yet to provide a Statement of the Case as to that issue.

The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a Statement of the Case addressing the issue, the Board should remand the issue to the RO for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the Veteran should be provided a Statement of the Case which addresses his entitlement to NSC disability pension benefits.  Should the RO/AMC continue to deny this claim in the Statement of the Case, then the Veteran will have an opportunity to complete the steps necessary to perfect his appeal as to that issue to the Board concerning this additional claim by filing a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As discussed above, a July 2006 referral note from Dr. Z.P. indicates that the Veteran was referred to a private urologist, "Dr. Valarosi", for treatment of right testicle pain and swelling.  The Veteran's treatment records from Dr. Z.P. and Dr. Valarosi are likely to be relevant to the nature and etiology of his current right testicle disorder.  Nonetheless, no documented efforts to obtain those records have been made.  Efforts in that regard should be made.  38 C.F.R. § 3.159(c)(1).

The Veteran was also afforded a VA examination in April 2006, at which time an objective examination revealed right testicle tenderness and a diagnosis of right testicle epididymitis.  The VA examiner did not, however, express an opinion as to whether the diagnosed right testicle epididymitis was incurred or aggravated during the examiner's active duty service.  Accordingly, the Veteran should be afforded a new VA examination, with an appropriate VA examiner, to determine the nature and etiology of his claimed right testicle disorder.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for an enlarged right testicle and epididymis and entitlement to NSC disability pension benefits.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records from Dr. Z.P. and Dr. Valarosi, as well as any other records pertaining to treatment received by the Veteran since August 2008 for his right testicle disorder, and to schedule the Veteran for a new VA examination.

The Veteran should be provided a VA 21-4142 release and be requested to identify the current name(s) and address(es) for Dr. Valarosi and any private or VA medical providers who have treated his right testicle disorder since August 2008.

2.  The RO should contact Dr. Valarosi and any private and/or VA medical providers at the addresses identified by the Veteran in the VA 21-4142 release and obtain the Veteran's treatment records from those facilities.  The RO should also contact Dr. Z.P., at the address noted on the July 2006 treatment record in the claims file, and obtain the Veteran's treatment records from that facility.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of his right testicle disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, medical history as reported by the Veteran, and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis of the Veteran's claimed right testicle disorder, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's right testicle disorder was incurred during or aggravated to a permanent degree beyond the natural progression of the disability by his active duty service.  For purposes of the examination, the examiner should assume that the Veteran began experiencing right testicle pain and swelling four or five months before his period of service from December 1978 to January 1979, as noted on the Veteran's January 1979 Entrance Physical Standards Board report which is in the claims file.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the Veteran's claims submissions, service treatment records, post-service treatment records, and April 2006 VA examination report) and applicable medical principles.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.
4.  The Veteran should be provided a Statement of the Case readjudicating the Veteran's claim of entitlement to NSC disability pension benefits.  Should the RO/AMC continue to deny this claim in the Statement of the Case, then the Veteran will have an opportunity to complete the steps necessary to perfect his appeal as to that issue to the Board concerning this additional claim by filing a timely substantive appeal.  See Smallwood, 10 Vet. App. at 97.

5.  After completion of the above development, the Veteran's claim of entitlement to service connection for an enlarged right testicle should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


